UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective Capital appreciation Net asset value December 31, 2016 Class IA: $7.84 Class IB: $7.73 Total return at net asset value Russell 1000 (as of 12/31/16)* Class IA shares† Class IB shares† Growth Index 1 year 6.72% 6.51% 7.08% 5 years 98.57 96.19 96.79 Annualized 14.71 14.43 14.50 10 years 109.26 104.16 122.66 Annualized 7.66 7.40 8.33 Life 12.22 7.75 64.69 Annualized 0.68 0.44 2.99 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: February 1, 2000. The Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Growth Opportunities Fund 1 Report from your fund’s manager Rob, how was the investing environment during the 12-month reporting period ended December 31, 2016? U.S. stocks ended the period with solid gains despite many challenges for financial markets throughout the year. At the start of the period, in January 2016, market volatility picked up immediately and dramatically as new worries emerged about the potential for a recession in the U.S. economy. The stock market, as measured by the S&P 500 Index, posted one of its worst-ever January losses. The downturn continued through February 11, when indexes were down by more than 10% from the start of the year. Stocks then staged a remarkable rebound, and as recession fears subsided and oil prices stabilized, turbulence eased for several months. In late June, market volatility spiked again, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted by more than 5% in the two days after the vote, followed by a dramatic three-day recovery. Markets advanced calmly throughout the summer before weakening in the weeks leading up to the U.S. presidential election. In the election’s aftermath, however, U.S. stock performance soared and major U.S. market indexes hit record highs and delivered strong returns for the year. How did Putnam VT Growth Opportunities Fund perform for the reporting period? The fund delivered a positive return, but underperformed its benchmark, the Russell 1000 Growth Index, for the 12-month period ended December 31, 2016. What are some holdings that helped fund performance for the period? The top contributor to performance was the fund’s investment in Johnson Controls International, a company that was formed with the September 2016 merger of Tyco International, a maker of electronic security and fire detection systems, and Johnson Controls, a maker of heating, ventilation, and air-conditioning tools. The merger is expected to improve profitability by enabling the combined company to reduce costs and increase productivity. Ingevity, a specialty chemical company that was spun off from WestRock in May 2016, was another portfolio highlight for the period, as was EOG Resources, an oil and gas producer, and General Dynamics, an aerospace and defense company. Our positions in Ingevity and General Dynamics were sold during the period. What are some holdings that detracted from performance for the period? The fund’s investment in Amazon.com — a strong performer through most of 2016 — was a top detractor for the annual period. The stock declined sharply after the company reported lower-than-expected profits for its third quarter. Another detractor from performance was the fund’s position in Allergan, a specialty pharmaceutical company. The stock’s decline was largely due to pressure on the entire pharmaceutical industry related to prescription drug affordability. Performance was also dampened by our decision to maintain underweight positions versus the benchmark in Microsoft and Apple, both of which performed well for the period. As the fund begins a new fiscal year, what is your outlook for the markets and the economy? The most notable event for U.S. financial markets was the surprise outcome of the U.S. presidential election. Stock performance and investor sentiment soared in the closing weeks of 2016 as investors anticipated a more business-friendly administration. We believe some of this euphoria may be justified, and stocks and earnings could continue to strengthen in the months ahead. However, in our view many investors seem to be overlooking uncertainties that could interrupt, or even derail, the market’s momentum, particularly the ability of the new administration to quickly achieve policy changes. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Robert M. Brookby joined Putnam in 2008 and has been in the investment industry since 1999. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Growth Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/15* 0.82% 1.07% Total annual operating expenses for the fiscal year ended 12/31/15 0.91% 1.16% Annualized expense ratio for the six-month period ended 12/31/16† 0.74% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/17. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.86 $5.17 $3.76 $5.03 Ending value (after expenses) $1,076.90 $1,076.60 $1,021.42 $1,020.16 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Growth Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Growth Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Growth Opportunities Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2017 4 Putnam VT Growth Opportunities Fund The fund’s portfolio 12/31/16 COMMON STOCKS (98.8%)* Shares Value Aerospace and defense (3.3%) Northrop Grumman Corp. 53,606 $12,467,683 Raytheon Co. 18,783 2,667,186 United Technologies Corp. 63,540 6,965,255 Banks (2.2%) Bank of America Corp. 658,961 14,563,038 Beverages (3.4%) Anheuser-Busch InBev SA/NV ADR (Belgium) 61,675 6,503,012 Constellation Brands, Inc. Class A 27,894 4,276,429 Monster Beverage Corp. † 83,668 3,709,839 PepsiCo, Inc. 79,747 8,343,929 Biotechnology (6.1%) Amgen, Inc. 34,278 5,011,786 Biogen, Inc. † 39,403 11,173,903 BioMarin Pharmaceutical, Inc. † 32,540 2,695,614 Celgene Corp. † 158,207 18,312,460 Gilead Sciences, Inc. 36,751 2,631,739 Vertex Pharmaceuticals, Inc. † 24,238 1,785,613 Building products (2.5%) Johnson Controls International PLC 406,485 16,743,117 Capital markets (2.4%) Charles Schwab Corp. (The) 202,064 7,975,466 KKR & Co. LP 118,517 1,823,977 Morgan Stanley 158,135 6,681,204 Chemicals (2.5%) Albemarle Corp. 66,528 5,726,730 Sherwin-Williams Co. (The) 20,051 5,388,506 Symrise AG (Germany) 94,818 5,767,233 Consumer finance (1.2%) Oportun Financial Corp. (acquired 6/23/15, cost $391,482) (Private) † ∆∆ F 137,362 352,334 Synchrony Financial 212,567 7,709,805 Containers and packaging (1.2%) RPC Group PLC (United Kingdom) 277,825 3,634,687 Sealed Air Corp. 93,940 4,259,240 Distributors (0.6%) LKQ Corp. † 122,914 3,767,314 Diversified telecommunication services (0.3%) Zayo Group Holdings, Inc. † 69,824 2,294,417 Electric utilities (0.3%) Select Energy Services Class A † F 107,461 2,256,681 Energy equipment and services (1.0%) Halliburton Co. 127,479 6,895,339 Equity real estate investment trusts (REITs) (0.5%) Gaming and Leisure Properties, Inc. R 106,166 3,250,803 Food and staples retail (2.6%) Costco Wholesale Corp. 24,314 3,892,915 Walgreens Boots Alliance, Inc. 167,125 13,831,265 COMMON STOCKS (98.8%)* cont . Shares Value Food products (0.2%) Mead Johnson Nutrition Co. 16,433 $1,162,799 Health-care equipment and supplies (5.3%) Becton Dickinson and Co. 49,923 8,264,753 Boston Scientific Corp. † 162,716 3,519,547 C.R. Bard, Inc. 41,920 9,417,747 Danaher Corp. 128,825 10,027,738 Intuitive Surgical, Inc. † 7,749 4,914,183 Health-care providers and services (0.7%) Humana, Inc. 24,482 4,995,062 Hotels, restaurants, and leisure (1.4%) Dave & Buster’s Entertainment, Inc. † 57,873 3,258,250 Hilton Worldwide Holdings, Inc. 225,621 6,136,891 Lindblad Expeditions Holdings, Inc. † 9,929 93,829 Household products (0.4%) Colgate-Palmolive Co. 45,940 3,006,314 Insurance (0.5%) Prudential PLC (United Kingdom) 162,659 3,244,420 Internet and direct marketing retail (6.8%) Amazon.com, Inc. † 42,997 32,242,160 Ctrip.com International, Ltd. ADR (China) † S 29,793 1,191,720 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,424,870) (Private) (Germany) † ∆∆ F 185 1,199,486 Expedia, Inc. 31,345 3,550,762 FabFurnish GmbH (acquired from 8/2/13 to 8/31/16, cost $44) (Private) (Brazil) † ∆∆ F 66 52 Global Fashion Holding SA (acquired 8/2/13, cost $2,106,383) (Private) (Brazil) † ∆∆ F 49,722 381,842 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $44) (Private) (Brazil) † ∆∆ F 33 26 New Middle East Other Assets GmbH (acquired 8/2/13, cost $18) (Private) (Brazil) † ∆∆ F 14 11 Priceline Group, Inc. (The) † 4,934 7,233,540 Internet software and services (11.2%) Alibaba Group Holding, Ltd. ADR (China) † S 84,092 7,384,119 Alphabet, Inc. Class C † 51,155 39,482,452 Criteo SA ADR (France) † S 32,852 1,349,560 Facebook, Inc. Class A † 192,309 22,125,150 Shopify, Inc. Class A (Canada) † 89,833 3,851,141 Tencent Holdings, Ltd. (China) 69,400 1,684,350 IT Services (5.7%) Cognizant Technology Solutions Corp. Class A † 37,904 2,123,761 Fidelity National Information Services, Inc. 80,181 6,064,891 Visa, Inc. Class A 391,275 30,527,276 Life sciences tools and services (1.8%) Agilent Technologies, Inc. 262,037 11,938,406 Machinery (0.7%) Dover Corp. 18,053 1,352,711 Fortive Corp. 67,907 3,641,852 Media (4.6%) Charter Communications, Inc. Class A † 28,593 8,232,497 Comcast Corp. Class A 77,266 5,335,217 DISH Network Corp. Class A † 35,618 2,063,351 Putnam VT Growth Opportunities Fund 5 COMMON STOCKS (98.8%)* cont . Shares Value Media cont . Live Nation Entertainment, Inc. † 256,875 $6,832,875 Walt Disney Co. (The) 81,720 8,516,858 Metals and mining (0.3%) Nucor Corp. 34,388 2,046,774 Oil, gas, and consumable fuels (2.1%) Anadarko Petroleum Corp. 113,119 7,887,788 EnVen Energy Corp. 144A † F 85,000 850,000 EOG Resources, Inc. 53,998 5,459,198 Personal products (0.5%) Edgewell Personal Care Co. † 43,115 3,146,964 Pharmaceuticals (2.3%) Allergan PLC † 43,750 9,187,938 Bristol-Myers Squibb Co. 82,753 4,836,085 Jazz Pharmaceuticals PLC † 17,117 1,866,267 Professional services (0.5%) Equifax, Inc. 26,546 3,138,534 Road and rail (2.7%) Union Pacific Corp. 176,107 18,258,774 Semiconductors and semiconductor equipment (3.6%) Applied Materials, Inc. 123,205 3,975,825 Broadcom, Ltd. 52,250 9,236,233 Micron Technology, Inc. † 261,325 5,728,244 SCREEN Holdings Co., Ltd. (Japan) 25,000 1,546,409 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 113,300 3,257,375 Xilinx, Inc. 16,009 966,463 Software (7.7%) Adobe Systems, Inc. † 77,845 8,014,143 Electronic Arts, Inc. † 42,119 3,317,292 Microsoft Corp. 495,300 30,777,942 salesforce.com, Inc. † 110,010 7,531,285 ServiceNow, Inc. † 34,500 2,564,730 Specialty retail (3.9%) Home Depot, Inc. (The) 115,475 15,482,888 TJX Cos., Inc. (The) 101,621 7,634,786 Ulta Salon, Cosmetics & Fragrance, Inc. † 13,092 3,337,674 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 220,946 25,589,966 Textiles, apparel, and luxury goods (0.5%) NIKE, Inc. Class B 59,832 3,041,261 Trading companies and distributors (0.2%) United Rentals, Inc. † 14,828 1,565,540 Wireless telecommunication services (1.3%) T-Mobile US, Inc. † 154,676 8,895,414 Total common stocks (cost $535,030,264) CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) † ∆∆ F 375 $962 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,444) (Private) † ∆∆ F 6,490 18,399 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $48,019) (Private) † ∆∆ F 9,434 43,217 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $69,646) (Private) † ∆∆ F 13,683 62,682 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,056) (Private) † ∆∆ F 7,114 35,150 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $117,903) (Private) † ∆∆ F 15,352 106,113 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $330,694) (Private) † ∆∆ F 116,033 297,625 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $418,161) (Private) † ∆∆ F 146,723 376,345 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,316,369) (Private) † ∆∆ F 462,322 1,184,732 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $4,029,742) (Private) † ∆∆ F 119,162 5,230,592 Total convertible preferred stocks (cost $6,391,103) U.S. GOVERNMENT AGENCY OBLIGATIONS (—%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 3.000%, 06/01/29 i $157,580 $163,541 Total U.S. government agency obligations (cost $163,541) Expiration WARRANTS (—%)* † date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $1,655 EnVen Energy Corp. 144A F 11/6/20 12.50 85,000 9 EnVen Energy Corp. 144A F 11/6/20 15.00 85,000 9 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) ∆∆ F 1/3/19 3.64 5,587 — Total warrants (cost $11,017) SHORT-TERM INVESTMENTS (1.7%) Shares Value Putnam Cash Collateral Pool, LLC 0.91% d 8,641,796 $8,641,796 Putnam Short Term Investment Fund 0.69% L 2,667,479 2,667,479 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.42% P 340,000 340,000 Total short-term investments (cost $11,649,275) Total investments (cost $553,245,200) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $677,143,973. † This security is non-income-producing. 6 Putnam VT Growth Opportunities Fund ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $9,289,568, or 1.4% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $19,870,813) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/16/17 $6,187,286 $6,360,324 $173,038 JPMorgan Chase Bank N.A. Euro Sell 3/16/17 13,080,955 13,284,174 203,219 State Street Bank and Trust Co. Euro Sell 3/16/17 74,264 75,301 1,037 UBS AG Euro Sell 3/16/17 149,055 151,014 1,959 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $117,951,873 $—­ $1,581,417 Consumer staples 47,873,466 —­ —­ Energy 20,242,325 850,000 —­ Financials 38,753,490 3,244,420 352,334 Health care 110,578,841 —­ —­ Industrials 66,800,652 —­ —­ Information technology 213,867,848 3,230,759 —­ Materials 17,421,250 9,401,920 —­ Real estate 3,250,803 —­ —­ Telecommunication services 11,189,831 —­ —­ Utilities —­ 2,256,681 —­ Total common stocks Convertible preferred stocks —­ —­ 7,355,817 U.S. government agency obligations —­ 163,541 —­ Warrants 1,655 18 —­ Short-term investments 3,007,479 8,641,796 —­ Totals by level Putnam VT Growth Opportunities Fund 7 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $379,253 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Total Total Accrued unrealized transfers transfers Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds into out of Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation)# purchases from sales Acquired** Level 3† Level 3† 12/31/16 Common stocks*: Consumer discretionary $53,286 $— $— $(10,435) $— $— $1,538,566 $— $— $1,581,417 Financials — 352,334 — — 352,334 Total common stocks $— $— $— $— $— $— Convertible preferred stocks $— 7,355,817 — — 7,355,817 Totals $— $— $— $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. ** Acquired from Putnam VT Voyager Fund (See Note 7). † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(10,435) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Impact to Valuation Range of unobservable inputs from an Increase Description Fair Value Valuation Techniques Unobservable Input (Weighted Average) in Input 1 Transaction price $7,204.12 Increase Private Equity $1,199,486 Market transaction price Liquidity discount 10% Decrease Private Equity $7,708,151 Market transaction price Liquidity discount 10% Decrease Private equity $89 Market transaction price Liquidity discount 25% Decrease EV/sales multiple 0.6x–2.2x (1.499x) Increase Private Equity $381,842 Comparable multiples Liquidity discount 25% Decrease Uncertainty discount 10% Decrease 1 Expected directional change in fair value that would result from an increase in the unobservable input. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Growth Opportunities Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $8,488,748 of securities on loan (Note 1): Unaffiliated issuers (identified cost $541,935,925) $676,708,941 Affiliated issuers (identified cost $11,309,275) (Notes 1 and 5) 11,309,275 Foreign currency (cost $54,213) (Note 1) 52,579 Dividends, interest and other receivables 715,620 Receivable for shares of the fund sold 52,270 Receivable for investments sold 1,525,739 Unrealized appreciation on forward currency contracts (Note 1) 379,253 Total assets Liabilities Payable for investments purchased 2,458,066 Payable for shares of the fund repurchased 578,782 Payable for compensation of Manager (Note 2) 347,092 Payable for custodian fees (Note 2) 35,788 Payable for investor servicing fees (Note 2) 112,982 Payable for Trustee compensation and expenses (Note 2) 527,208 Payable for administrative services (Note 2) 8,370 Payable for distribution fees (Note 2) 34,746 Collateral on securities loaned, at value (Note 1) 8,641,796 Collateral on certain derivative contracts, at value (Note 1) 503,541 Other accrued expenses 351,333 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $559,229,756 Undistributed net investment income (Note 1) 371,753 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (17,608,338) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 135,150,802 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $517,274,080 Number of shares outstanding 65,950,175 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.84 Computation of net asset value Class IB Net assets $159,869,893 Number of shares outstanding 20,682,517 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.73 The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 9 Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign tax of $2,731) $1,291,619 Interest (including interest income of $7,497 from investments in affiliated issuers) (Note 5) 7,779 Securities lending (net of expenses) (Notes 1 and 5) 5,187 Total investment income Expenses Compensation of Manager (Note 2) 566,445 Investor servicing fees (Note 2) 71,669 Custodian fees (Note 2) 17,191 Trustee compensation and expenses (Note 2) 5,243 Distribution fees (Note 2) 74,410 Administrative services (Note 2) 6,824 Auditing and tax fees 42,286 Other 44,111 Fees waived and reimbursed by Manager (Note 2) (346) Total expenses Expense reduction (Note 2) (1,612) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 11,105,806 Net realized gain on swap contracts (Note 1) 41,525 Net realized gain on futures contracts (Note 1) 94,771 Net realized loss on foreign currency transactions (Note 1) (263,377) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 387,992 Net unrealized depreciation of investments and swap contracts during the year (5,057,164) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 10 Putnam VT Growth Opportunities Fund Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Increase (decrease) in net assets Operations Net investment income $478,364 $63,563 Net realized gain on investments and foreign currency transactions 10,978,725 2,558,611 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (4,669,172) (2,277,932) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (108,710) (89,417) Class IB (63,590) (46,413) Net realized short-term gain on investments Class IA (190,243) (609,662) Class IB (171,203) (561,447) From net realized long-term gain on investments Class IA (1,132,400) (1,547,730) Class IB (1,019,065) (1,425,328) Increase from capital share transactions (Notes 4 and 7) 644,520,084 2,714,221 Total increase (decrease) in net assets Net assets Beginning of year 28,521,183 29,742,717 End of year (including undistributed net investment income of $371,753 and $93,181, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,f Ratio of net investment income (loss) to average net assets (%) f Portfolio turnover(%) Class IA­ 12/31/16­ $8.15­ .04­ .44­ .48­ (.06) (.73) $7.84­ 6.72­ $517,274­ .74 e .53 e 71­ 12/31/15­ 9.38­ .03­ .13­ .16­ (.06) (1.33) 8.15­ 1.28­ 15,243­ .82­ .34­ 79­ 12/31/14­ 8.66­ .05­ 1.12­ 1.17­ (.04) (.41) 9.38­ 14.16­ 15,375­ .85­ .53­ 69­ 12/31/13­ 6.39­ .03­ 2.29­ 2.32­ (.05) —­ 8.66­ 36.55­ 15,593­ .86­ .35­ 94­ 12/31/12­ 5.44­ .04­ .93­ .97­ (.02) —­ 6.39­ 17.85­ 12,295­ .87­ .67­ 75­ Class IB­ 12/31/16­ $8.04­ .02­ .44­ .46­ (.04) (.73) $7.73­ 6.51­ $159,870­ .99 e .33 e 71­ 12/31/15­ 9.27­ .01­ .12­ .13­ (.03) (1.33) 8.04­ 1.03­ 13,278­ 1.07­ .09­ 79­ 12/31/14­ 8.56­ .02­ 1.12­ 1.14­ (.02) (.41) 9.27­ 13.91­ 14,368­ 1.10­ .28­ 69­ 12/31/13­ 6.32­ .01­ 2.27­ 2.28­ (.04) —­ 8.56­ 36.14­ 14,656­ 1.11­ .10­ 94­ 12/31/12­ 5.38­ .02­ .93­ .95­ (.01) —­ 6.32­ 17.57­ 12,868­ 1.12­ .41­ 75­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/16 <0.01% 12/31/15 0.09 12/31/14 0.08 12/31/13 0.08 12/31/12 0.10 The accompanying notes are an integral part of these financial statements. 12 Putnam VT Growth Opportunities Fund Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Growth Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Putnam VT Growth Opportunities Fund 13 All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $8,641,796 and the value of securities loaned amounted to $8,488,748. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their 14 Putnam VT Growth Opportunities Fund relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $20,420,704 $— $20,420,704 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, straddle loss deferrals, and adjustments to cost basis. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,556,205 to decrease accumulated net investment loss, $440,062 to decrease paid-in capital and $1,116,143 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $142,858,741 Unrealized depreciation (14,072,349) Net unrealized appreciation 128,786,392 Undistributed ordinary income 751,006 Capital loss carryforward (20,420,704) Undistributed long-term gain 1,894,007 Undistributed short-term gain 7,464,879 Cost for federal income tax purposes $559,231,824 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 37.7% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.560% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $346. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $50,762 Class IB 20,907 Total $71,669 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $22 under the expense offset arrangements and by $1,590 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $23, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and Putnam VT Growth Opportunities Fund 15 retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $ 90,237,797 $ 102,924,403 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 549,505 $4,169,554 277,645 $2,356,162 265,806 $2,020,880 147,784 $1,235,387 Shares issued in connection with reinvestment of distributions 198,248 1,431,353 269,402 2,246,809 175,857 1,253,858 246,746 2,033,188 Shares issued in connection with the merger of Putnam VT Voyager Fund 64,868,057 504,968,997 — — 19,754,611 151,594,512 — — 65,615,810 510,569,904 547,047 4,602,971 20,196,274 154,869,250 394,530 3,268,575 Shares repurchased (1,536,598) (11,943,968) (315,728) (2,679,165) (1,165,700) (8,975,102) (292,932) (2,478,160) Net increase Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC* $171,400 $74,995,935 $66,525,539 $6,850 $8,641,796 Putnam Short Term Investment Fund** 735,002 22,711,453 20,778,976 7,497 2,667,479 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Acquisition of Putnam VT Voyager Fund On November 19, 2016, the fund issued 64,868,057 and 19,754,611 class IA and class IB shares, respectively, for 11,860,762 and 3,589,234 class IA and class IB shares of Putnam VT Voyager Fund to acquire that fund’s net assets in a tax-free exchange. The purpose of the transaction was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam VT Voyager Fund, with a fair value of $654,945,993 and an identified cost of $521,598,665 at November 18, 2016, was the principal asset acquired by the Fund. The net assets of the fund and Putnam VT Voyager Fund on November 18, 2016, were $29,836,679 and $656,563,509, respectively. On November 18, 2016, Putnam VT Voyager Fund had distributions in excess of net investment income of $1,583,697, accumulated net realized loss of $27,345,620 and unrealized appreciation of $133,347,328. The aggregate net assets of the fund immediately following the acquisition were $686,400,188. Assuming the acquisition had been completed on January 1, 2016, the fund’s pro forma results of operations for the reporting period are as follows: Net investment income $4,660,274 Net gain on investments $12,716,793 Net increase in net assets resulting from operations $17,377,067 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam VT Voyager Fund that have been included in the fund’s statement of operations for the current fiscal period. 16 Putnam VT Growth Opportunities Fund Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 1 Forward currency contracts (contract amount) $5,000,000 OTC total return swap contracts (notional) $130,000 Warrants (number of warrants) 57,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $379,253 Payables $— Equity contracts Investments 1,673 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Futures contracts Swaps Total Foreign exchange contracts $— $— $(257,910) $— $(257,910) Equity contracts (17,373) 94,771 — 41,525 118,923 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $— $386,783 $— $386,783 Equity contracts (5,400) — (39,895) (45,295) Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. JPMorgan Chase State Street Bank and Bank of America N.A. Bank N.A. Trust Co. UBS AG Total Assets: Forward currency contracts # $173,038 $203,219 $1,037 $1,959 $379,253 Total Assets Liabilities: Forward currency contracts # — Total Liabilities $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $163,541 $203,219 $— $— Net amount $9,497 $— $1,037 $1,959 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 10 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Putnam VT Growth Opportunities Fund 17 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $2,083,408 as a capital gain dividend with respect to the taxable year ended December 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Growth Opportunities Fund About the Trustees Putnam VT Growth Opportunities Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
